IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-20661
                          Summary Calendar



NOEL C. ALLEN, Individually and
on behalf of the Estate of Travis
O’Neill Allen; REBECCA O’NEILL ALLEN,

                                            Plaintiffs-Appellees,

versus

MICHAEL LEAL ET AL.,

                                            Defendants,

MICHAEL LEAL; CARLE UPSHAW,

                                            Defendants-Appellants.

                         - - - - - - - - - -
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-97-CV-0030
                         - - - - - - - - - -

                           April 21, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Defendants Leal and Upshaw appeal from the district court’s

denial of their motion for summary judgment based upon qualified

immunity.   They argue that the district court erred by denying

their summary-judgment motion and that this court has

jurisdiction over the interlocutory appeal.      Because there is a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
significant fact-related dispute, however, this court does not

have jurisdiction to review the denial of the motion for summary

judgment.   See Johnson v. Jones, 515 U.S. 304, 313 (1995).

     APPEAL DISMISSED.




                                 2